FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

ROBINETTE AMAKER,                                No. 07-35241
                 Plaintiff-Appellant,
                                                    D.C. No.
                 v.
                                                CV-05-01470-MJP
KING COUNTY, a municipal                       Western District of
corporation; STANLEY MEDICAL                      Washington,
RESEARCH INSTITUTE, a foreign                        Seattle
corporation; E. FULLER TORREY,
                                                    ORDER
             Defendants-Appellees.
                                           
                       Filed March 25, 2009

       Before: Richard R. Clifton and N. Randy Smith,
   Circuit Judges, and Brian E. Sandoval,* District Judge.


                              ORDER

  Stipulated Motion to Withdraw Certification and for Dis-
missal of Appeal, filed March 9, 2009, is GRANTED.

  The copy of this order served on the district court shall act
as and for the mandate of this court.




  *The Honorable Brian E. Sandoval, United States District Judge for the
District of Nevada, sitting by designation.

                                 3765
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2009 Thomson Reuters/West.